Citation Nr: 1711502	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, Type II (diabetes).

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to November 7, 2012, and in excess of 50 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Monera Seliem, Attorney

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, a Decision Review Officer increased the initial evaluation of the Veteran's PTSD from 30 percent disabling to 50 percent disabling, effective November 7, 2012, the date of the VA examination of indicating the higher evaluation was warranted.  As this does not represent the maximum rating available for PTSD, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was most recently afforded a VA medical examination with regard to his diabetes in November 2012 and with regard to his PTSD in May 2013.  The Veteran's testimony at a hearing before the undersigned include contentions that his blood sugar levels have become uncontrolled, his activity level has become restricted, daytime flashbacks have become more frequent, and nightmares have become more frequent, waking him three to four times a night during the four to five hours of sleep the Veteran averages.  The Board finds that the Veteran's statements indicate that his diabetes and PTSD may have changed in severity since the prior examinations.  Therefore, the Board finds that it must remand the claims to obtain contemporaneous VA examinations to assess the current nature, extent and severity of his Diabetes and PTSD.  See 38 C.F.R. §§ 4.1; Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to TDIU, the Veteran reported at his hearing that he has not worked since January 1, 2017.  The pending issues of increased evaluation may impact upon the Veteran's claim for TDIU.  Therefore, the claims are inextricably intertwined and adjudication of the TDIU claim must be deferred until these issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran reports that he receives treatment from VA; however, treatment records dated subsequent to April 2014 have not been obtained and associated with the claims file.  Therefore, on remand attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2014.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for diabetes or PTSD  since April 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the nature, extent and severity of his diabetes and PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed. The examiners are requested to delineate all symptomatology associated with, and the current severity of the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiners should also assess the Veteran's occupational impairment, if any.  Specifically, the examiners are asked to comment as to the functional impairment or limitations imposed by his service-connected diabetes and PTSD.

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




